Citation Nr: 0514194	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from August 2, 
1982 to September 16, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In November 2003, the veteran was scheduled for a video-
conference hearing before the Board.  However, he failed to 
appear.

In December 2003, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

A low back disability did not result from disease or injury 
in service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 1101, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.655 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

Prior to the RO's adjudication of the claim in June 2001, VA 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in February 2001.  The veteran was told of the 
requirements to successfully establish service connection, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The timing and content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, it appears that the February 2001 VCAA letter may 
have been mailed to the veteran at an incorrect address.  
Assuming for the sake of argument that pre-decision notice is 
required, any defect in this regard is harmless error in the 
present case.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
Additional, content-complying  VCAA letters were sent to the 
veteran in May 2002 and March 2004.  The veteran has had 
ample time to provide information and evidence in support of 
his claim, and based on the information and evidence obtained 
after adequate notice was provided, there is simply no 
indication that disposition of the claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Of note, the 
veteran did not respond to the content-complying notice in 
March 2004.  Under the facts of this case, "the record has 
been fully developed."  Conway v. Principi, 353 F.3d 1359 
(Fed. Cir. 2004).  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran was afforded a VA 
examination in October 2000.  Pursuant to the Board's August 
2003 remand, he was scheduled for an additional VA 
examination to determine whether his lumbar spine disability 
was related to service.  He failed to appear to the scheduled 
examination.

Pursuant to 38 C.F.R. § 3.655 (2004), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and the death of an immediate family member.  38 
C.F.R. § 3.655(a) (2004).

In this case, the record indicates that the veteran was 
notified of the consequences if he should fail to report to 
his examination in the March 2004 letter.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  In June 2004, a letter 
regarding his failure to report was mailed to the veteran at 
his most recent address of record, as was a follow-up 
supplemental statement of the case in October 2004.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (regarding 
presumption of regularity).  None of this correspondence was 
returned as undeliverable and the record contains no 
indication whatsoever that VA personnel did not properly 
discharge their official duties.  Id. (noting that clear 
evidence to the contrary is required to rebut the presumption 
of regularity).  

In view of the foregoing, the Board finds that the veteran 
was properly notified of the scheduled VA examination and the 
consequences of his failure to report under 38 C.F.R. § 
3.655.  Unfortunately, he failed to appear for the 
examination and the record contains no explanation for his 
failure to report for the scheduled examination, nor does the 
record contain any indication that the veteran had "good 
cause" for failing to report to the scheduled examination.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board must 
proceed with the veteran's claim, based on the evidence of 
record.

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.


II.  Factual background

The service medical records reveal that during the entrance 
examination in March 1982, the veteran reported having a 
history of recurrent back pain.  An undated treatment record 
showed that the veteran was diagnosed as having low back 
pain, and that there was x-ray evidence of a transitional 
vertebra.  In August 1982, the veteran received treatment for 
complaints of low back pain after a fall.  He was diagnosed 
as having muscle movement strain, with collagen vascular 
disease and a coccyx fracture ruled out.  X-rays of the 
sacroiliac joints were normal.  In August 1982, during an 
entrance physical standards board proceeding, the veteran was 
diagnosed as having asthma, borderline cardiomegaly and 
mitral valve prolapse and based on this diagnosis, was 
subsequently discharged from service in September 1982 for 
not meeting procurement medical fitness standards.  

Following service in March 1995, the veteran received private 
medical treatment and underwent magnetic resonance imaging 
(MRI) at Itasca Medical Center.  The report noted loss of 
disc signal at L2-3, L4-5 and L5-S1, indicating disc 
degeneration.  Osteophyte formation was noted anteriorly at 
L2-3, also a degenerative finding, and mild to moderate disc 
space narrowing was noted at L4-5.    The radiologist 
interpreted the findings and diagnosed the veteran as having 
disc degeneration with some degree of disc protrusion at L2-
3, L4-5 and L5-S1, which are mild protrusions that range from 
mild to moderate degree of severity.

In August 2000, the veteran was treated at the King's 
Daughters Hospital emergency room for complaints of pain in 
his back and right leg.  He reported that he had back pain 
off and on for years.  He stated that he was at a ranch 
working and when he bent down he felt and heard his back pop 
twice and it immediately began hurting more than usual and 
had gotten worse within 24 hours.  An X-ray of the lumbar 
spine showed some degenerative joint disease of L2.  The 
veteran was diagnosed as having myofascial strain of the 
lower back.  

In October 2000, the veteran was afforded a VA examination.  
At that time, he reported pain and stiffness in the entire 
back.  He stated that he twisted his back while doing 
physical training in 1988.  The veteran was diagnosed as 
having lower back strain.  X-rays of the lumbar spine 
revealed no active disease.

In correspondence of record, the veteran contends that the 
only injury sustained to his lower back was that recorded in 
his service medical records and that the 1982 injury is 
indistinguishable and not separate from the medical findings 
of 1995.  He stated that the X-ray examination of August 1982 
would not have revealed the same images as afforded by the 
MRI of March 1995.


III.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The post-service medical evidence demonstrates the veteran 
has degenerative disc disease of the lumbar spine, as well as 
low back strain.  The medical evidence, however, does not 
establish that a chronic low back disorder began in service.  
The service medical records showed complaints of lower back 
pain and the veteran was diagnosed as having muscle movement 
strain.  There were no complaints, findings, treatment, or 
diagnosis of degenerative disc disease during service.  The 
veteran was discharged for asthma, borderline cardiomegaly, 
and mitral valve prolapse.  His back condition was not listed 
as a reason for discharge and there were no abnormalities of 
the spine reported.  Thus, there was no chronic back 
disability shown during service.  

Further, there is no continuity of symptomatology following 
service.  The post-service evidence shows that the veteran 
did not receive treatment in the years immediately following 
service.  There were no complaints, findings, treatment, or 
diagnosis for 13 years.  Despite the veteran's contentions 
that his back disability originated from service, the record 
is devoid of supporting evidence.  

There is no competent evidence of any link between the 
veteran's current low back disorder(s) and service.  The 
veteran is not competent to make this causal link or to state 
the etiology of his currently diagnosed low back disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Unfortunately, as the veteran failed to appear for his VA 
examination, there is no medical opinion of record as to 
whether his current back disability is related to service.  
The competent evidence that is of record is not sufficient 
establish that the veteran's low back disability had its 
onset during service or any applicable presumptive period or 
is related to any in-service disease or injury, as it does 
not show a nexus between his complaints of back pain during 
service and his current disability.  

In summary, after careful review of the record, the Board 
finds that the criteria for service connection for a low back 
disorder have not been met.  The benefit of the 


doubt doctrine is not for application where, as here, the 
weight of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


